Case 1:16-cv-01305-RGA Document 220 Filed 08/05/19 Page 1 of 5 PageID #: 4704



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

WYETH LLC, WYETH                                 )
PHARMACEUTICALS LLC, PF PRISM C.V.,              )
PFIZER PHARMACEUTICALS LLC and                   )
PFIZER PFE IRELAND                               )
PHARMACEUTICALS HOLDING 1 B.V.                   )
                                                 )
                      Plaintiffs,                )
                                                 )
               v.                                ) C.A. No. 16-1305 (RGA)
                                                 ) CONSOLIDATED
ALEMBIC PHARMACEUTICALS, LTD.,                   )
ALEMBIC PHARMACEUTICALS, INC. ,                  )
SUN PHARMACEUTICAL INDUSTRIES                    )
LIMITED and SUN PHARMACEUTICAL                   )
INDUSTRIES, INC.,                                )
                                                 )
                      Defendants.                )

      PLAINTIFFS’ NOTICE OF DEPOSITION OF CRAIG W. LINDSLEY, PH.D.

       PLEASE TAKE NOTE that pursuant to the Federal Rules of Civil Procedure and

applicable local rules, plaintiffs Wyeth LLC, Wyeth Pharmaceuticals LLC., PF PRISM C.V.,

Pfizer Pharmaceuticals LLC, and Pfizer PFE Ireland Pharmaceuticals Holding 1 B.V. (“Pfizer” or

“Plaintiffs”), by and through their undersigned counsel, will take the deposition by oral

testimony of Craig W. Lindsley, Ph.D. commencing at 9:00 a.m. on August 9, 2019, at the Hilton

Nashville Downtown, 121 Fourth Avenue South, Nashville, TN 37201. The deposition shall be

taken before an officer, notary public, or other person duly authorized to administer oaths.

       Pursuant to Federal Rule of Civil Procedure 30(b)(3), the testimony will be recorded by

stenographic, audio, and video means.       The deposition will be taken for the purposes of

discovery, use at trial in this action, and any other purposes permitted under the Federal Rules of

Civil Procedure.
Case 1:16-cv-01305-RGA Document 220 Filed 08/05/19 Page 2 of 5 PageID #: 4705



                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                            /s/ Megan E. Dellinger
                                            __________________________________
                                            Jack B. Blumenfeld (#1014)
                                            Megan E. Dellinger (#5739)
                                            1201 North Market Street
                                            P.O. Box 1347
                                            Wilmington, DE 19899
OF COUNSEL:                                 (302) 658-9200
                                            jblumenfeld@mnat.com
Aaron Stiefel                               mdellinger@mnat.com
Daniel P. DiNapoli
Stephanie Piper                             Attorneys for Plaintiffs
Victoria L. Reines
ARNOLD & PORTER KAYE SCHOLER LLP
250 West 55th Street
New York, NY 10019-9710
(212) 836-8000

Soumitra Deka
Rachael Shen
ARNOLD & PORTER KAYE SCHOLER LLP
Two Palo Alto Square
3000 El Camino Real, Suite 400
Palo Alto, CA 94306
(650) 319-4500

Ali Haghighi
ARNOLD &PORTER KAYE SCHOLER LLP
777 South Figueroa Street, 44th Floor
Los Angeles, CA 90017-5844
(213) 243-4000

August 5, 2019




                                        2
Case 1:16-cv-01305-RGA Document 220 Filed 08/05/19 Page 3 of 5 PageID #: 4706



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2019, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on August 5,

2019, upon the following in the manner indicated:

John W. Shaw, Esquire                                                  VIA ELECTRONIC MAIL
Karen E. Keller, Esquire
David M. Fry, Esquire
Nathan R. Hoeschen, Esquire
SHAW KELLER LLP
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendants Sun Pharmaceutical
Industries Limited and Sun Pharmaceutical
Industries, Inc.

Huiya Wu, Esquire                                                      VIA ELECTRONIC MAIL
Daniel P. Margolis, Esquire
Steven J. Bernstein, Esquire
Cindy Chang, Esquire
GOODWIN PROCTER LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Attorneys for Defendants Sun Pharmaceutical
Industries Limited and Sun Pharmaceutical
Industries, Inc.

Joshua Weinger, Esquire                                                VIA ELECTRONIC MAIL
GOODWIN PROCTER LLP
100 Northern Avenue
Boston, MA 02210
Attorneys for Defendants Sun Pharmaceutical
Industries Limited and Sun Pharmaceutical
Industries, Inc.
Case 1:16-cv-01305-RGA Document 220 Filed 08/05/19 Page 4 of 5 PageID #: 4707



Kimberly A. Beis, Esquire                               VIA ELECTRONIC MAIL
Stephen P. Benson, Esquire
FREEBORN & PETERS LLP
311 South Wacker Drive, Suite 300
Chicago, IL 60606
Attorneys for Defendants Sun Pharmaceutical
Industries Limited and Sun Pharmaceutical
Industries, Inc.

Kelly E. Farnan, Esquire                                VIA ELECTRONIC MAIL
Nicole K. Pedi, Esquire
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801
Attorneys for Defendants
Alembic Pharmaceuticals, Ltd. and
Alembic Pharmaceuticals, Inc.

Bradley C. Graveline, Esquire                           VIA ELECTRONIC MAIL
John B. Sample, Esquire
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
Three First National Plaza
70 West Madison Street, 48th Floor
Chicago, IL 60602
Attorneys for Defendants
Alembic Pharmaceuticals, Ltd. and
Alembic Pharmaceuticals, Inc.

Jesse Salen, Esquire                                    VIA ELECTRONIC MAIL
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
12275 El Camino Real, Suite 200
San Diego, CA 92130
Attorneys for Defendants
Alembic Pharmaceuticals, Ltd. and
Alembic Pharmaceuticals, Inc.




                                              2
Case 1:16-cv-01305-RGA Document 220 Filed 08/05/19 Page 5 of 5 PageID #: 4708



April E. Weisbruch, Esquire                                  VIA ELECTRONIC MAIL
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
2099 Pennsylvania Avenue NW, Suite 100
Washington, DC 20006
Attorneys for Defendants
Alembic Pharmaceuticals, Ltd. and
Alembic Pharmaceuticals, Inc.

                                    /s/ Megan E. Dellinger
                                    Megan E. Dellinger (#5739)




                                          3
